—Judgment unanimously affirmed. Memorandum: We reject the contention that the verdict is against the weight of the evidence. The jury was entitled to credit complainant’s version of the incident over defendant’s (see, People v Bleakley, 69 NY2d 490, 495). We find the sentence imposed neither harsh nor excessive. The issue raised by defendant pro se is lacking in merit. (Appeal from Judgment of Supreme Court, Erie County, Doyle, Jr., J.— Burglary, 1st Degree.) Present — Denman, P. J., Pine, Fallon, Callahan and Davis, JJ.